DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21, 22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (PG PUB 2014/0350486) in view of Palmer et al. (US Pat 5,060,825).
Re claim 21, Cordes discloses a method of administering intravenously a drug product to a subject in need thereof (Para 31,57,58), the method comprising: administering the drug product to the subject via an intravenous access device (“administration of the medicament”, Para 31; Para 57); and following the administration of the drug product, passing a pharmaceutically acceptable liquid through the intravenous access device (“flushing the device with an inert substance even after administration of a medicament”, Para 31; Para 58), wherein an amount of the liquid remains in the intravenous access device and is sufficient to provide a positive visual indication that the liquid has passed through the intravenous access device and the drug product has been flushed from the intravenous access device (“the inert substance but not he medicament will always be present at the outlet”, Para 31; “it will always be the inert substance that is present at the outlet”, Para 58); wherein the liquid does not comprise a drug product (“an inert or inactive substance, like a physiological saline solution”, Para 3). Cordes does not explicitly disclose that the liquid is coloured.  Palmer, however, teaches coloring liquids when multiple liquids are intended to be moved through a single device (Col 5, Lines 34-41 and 49-61) for the purpose of enabling the identity of the particular solution being used to be quickly verified during use (Col 6, Lines 14-29). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordes to include the 
Re claim 22, Cordes as modified by Palmer in the rejection of claim 21 above discloses that a colourless flush solution (Cordes: “physiological saline solution”, Para 3) is passed through the intravenous access device prior to the pharmaceutically acceptable coloured liquid (Cordes: “flush the device prior and/or after administration”, Para 31; Para 57). 
Re claim 24, Cordes as modified by Palmer in the rejection of claim 21 above discloses that the coloured liquid is green or blue (Palmer: “dark green color” or “blue color”, Col 5, Lines 49-61).
Re claim 28, Cordes as modified by Palmer in the rejection of claim 21 above discloses that the coloured liquid comprises a coloured compound (Palmer: Col 5, Lines 49-61). Cordes/Palmer do not explicitly disclose that the concentration of the coloured compound in the liquid is in the range 0.001 mM to 5 mM.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordes/Palmer to include the coloured liquid such that the concentration of the coloured compound in the liquid is in the range of 0.001 mM to 5 mM since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (PG PUB 2014/0350486)/Palmer et al. (US Pat 5,060,825) in view of Gilhuly (PG PUB 2009/0327204). 
Re claims 25-27, Cordes as modified by Palmer in the rejection of claim 21 above discloses all the claimed features but is silent as to what the administered drug product is; accordingly, it does not disclose that the administered drug product is a muscle relaxant, an anesthetic, an opioid or a vasoactive substance (as recited in claim 25), more specifically that the administered drug product is a muscle relaxant (as recited in claim 26) and more specifically that the muscle relaxant is selected from suxamethonium, atracurium, cis-atracurium, pancuronium, rocuronium and vecuronium (as recited in claim 27). Gilhuly, however, teaches using the muscle relaxant rocuronium in a clinical trial as a neuromuscular blockade for general anesthesia (Para 110,111). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordes/Palmer to include the muscle relaxant rocuronium in Cordes’ clinical trial, as taught by Gilhuly, for the purpose of anesthetizing via a neuromuscular blockade (Para 110,111).  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cordes (PG PUB 2014/0350486)/Palmer et al. (US Pat 5,060,825) in view of Pathak (PG PUB 2014/0271897). 
Re claim 29, Cordes as modified by Palmer discloses all the claimed features but does not explicitly disclose that the coloured liquid comprises a coloured compound selected from Indocyanine Green, Curcumin (E100); Riboflavin or Riboflavin-5'-phosphate (E101); Tartrazine (E102); Quinolone Yellow (E104); Sunset Yellow FCF (El10); Patent Blue V (E131); Indigo Carmine (E132); Brilliant Blue (E133); Chlorophylls and chlorophyllins (E140); Copper complexes of chlorophyll and chlorophyllins (E141); Green S (E142) and Fast Green FCF (E143).  Pathak, however, teaches using .

Claims 38, 39, 40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (PG PUB 2014/0350486) in view of Debbas (US Pat 5,183,463). 
Re claim 38, Cordes discloses a method of administering intravenously a drug product to a subject in need thereof (Para 31,57,58), the method comprising: administering the drug product to the subject via an intravenous access device (“administration of the medicament”, Para 31; Para 57); and following the administration of the drug product, passing a pharmaceutically acceptable liquid through the intravenous access device (“flushing the device with an inert substance even after administration of a medicament”, Para 31; Para 58), wherein an amount of the liquid remains in the intravenous access device and is sufficient to provide a positive visual indication that the liquid has passed through the intravenous access device and the drug product has been flushed from the intravenous access device (“the inert substance but not he medicament will always be present at the outlet”, Para 31; “it will always be the inert substance that is present at the outlet”, Para 58); wherein the liquid does not comprise a drug product (“an inert or inactive substance, like a physiological saline 
Re claim 39, Cordes as modified by Debbas in the rejection of claim 38 above discloses that a colourless flush solution (Cordes: “physiological saline solution”, Para 3) is passed through the intravenous access device prior to the pharmaceutically acceptable coloured liquid (Cordes: “flush the device prior and/or after administration”, Para 31; Para 57). 
Re claim 40, Cordes as modified by Debbas in the rejection of claim 38 above discloses that the coloured liquid is blue (Debbas: inherent in methylene blue, Col 3, Lines 58-61).  
Re claim 44, Cordes as modified by Debbas in the rejection of claim 38 disclose all the claimed features but does not explicitly disclose that the concentration of the methylene blue in the coloured liquid is in the range 0.001 mM to 5 mM.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was .
Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (PG PUB 2014/0350486)/Debbas (US Pat 5,183,463) in view of Gilhuly (PG PUB 2009/0327204). 
Re claims 41-43, Cordes as modified by Debbas in the rejection of claim 38 above discloses all the claimed features but is silent as to what the administered drug product is; accordingly, it does not disclose that the administered drug product is a muscle relaxant, an anesthetic, an opioid or a vasoactive substance (as recited in claim 41), that the administered drug product is a muscle relaxant (as recited in claim 42) and that the muscle relaxant is selected from suxamethonium, atracurium, cis-atracurium, pancuronium, rocuronium and vecuronium (as recited in claim 43). Gilhuly, however, teaches using the muscle relaxant rocuronium in a clinical trial as a neuromuscular blockade for general anesthesia (Para 110,111). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordes/Debbas to include the muscle relaxant rocuronium in Cordes’ clinical trial, as taught by Gilhuly, for the purpose of anesthetizing via a neuromuscular blockade (Para 110,111).  

Response to Arguments
Applicant’s arguments filed 10/6/2020 have been fully considered but are not persuasive. Applicant argues that “the coloured liquid [of Applicant’s invention] is passed through the intravenous device per se” and that “this is patentably distinct from the systems and devices disclosed by Cordes and Palmer”. The Examiner respectfully disagrees.
Applicant argues that “Cordes does not disclose or teach an ‘intravenous access device’ per se, but a separate device that may be connected to a separate intravenous access device”. The Examiner respectfully disagrees as no structure of the “intravenous access device” is claimed. Absent any claimed structure, one of ordinary skill in the art would interpret an “intravenous access device” as any device that has access to (i.e. in fluid communication with) the vasculature. Since Cordes discloses in Para 9 that the device is for administering via injection, one of ordinary skill in the art would recognize this structure as an “intravenous access device” as claimed.
Applicant argues that “the entire disclosure of Cordes is directed to a device that is not only unrelated, but contrary to that of the presently claimed subject matter” because it is a blinding device used in clinical trials while Applicant’s invention is intended to allow the user to determine that residual drug is flushed out of the device by visualization of the coloured flush solution. The Examiner agrees that the device of Cordes is a blinding device and acknowledges that it provides visualization in a different way from Applicant’s disclosed device since Cordes provides visualization of the flushing liquid only upon disconnection of the device (Para 31 -- “the inert substance but not the medicament will always be present at the outlet when disconnecting said outlet disclosed device allows visualization while the device is still attached to the patient. However, the present claims do not require visualization while the device is still attached to the patient; this limitation is only found in the disclosure. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Cordes as modified by Palmer reads on the invention as presently claimed. 
Applicant argues that one of ordinary skill in the art “would not be motivated to pass a coloured liquid through the device of Cortes because the device of Cortes is designed so that neither the patient nor the medical professional can see the liquid that is being administered”. The Examiner acknowledges that the device of Cortes is not designed so that the liquid can be seen while it is being administered. However, as set forth immediately above, the present claims do not require visualization while the liquid is being administered. Therefore, Cordes as modified by Palmer reads on the invention as presently claimed.
The remainder of Applicant’s arguments are fully dependent on the Cordes-related arguments; as the Cordes-related arguments are not persuasive for the reasons set forth above, neither are the remainder of the arguments.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783